DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after a notice of allowance but before issuance of a patent.  As such this application is eligible for continued examination as the fee has been timely paid.
Interview Summary
A telephonic interview was held on 26 February 2021 between the Office and the applicant's representatives.  A summary of this interview is attached to this action.
Allowable Subject Matter
Claims 1, 3-9, and 14-25 are allowed.  The following is an examiner’s statement of reasons for allowance:  The closest prior art includes United States Patent 9,199,391 to Beaupre et al.  Beaupre et al.'s outer member (shell) (reference item 13) pivots relative to a base (reference item 16).  This pivot (reference item 16) is formed laterally on the outer member (reference item 13) and will have to be received in a corresponding recess in the base member so as to actually enable 
(for claim 1) --rockers protruding from said transversally opposite sides and longitudinally away from said one of the shell member and the base, and the mating features of the other one of the shell member and the base including recesses adapted to receive the rockers--.
(for claim 14) --shell member having a pushing member extending longitudinally inwardly from the distal portion of the shell member, the pushing member being abutingly engaged with a sliding face of the inner member in the orientation of the resistive force--.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856